—In an action to recover damages for personal injuries, the fourth-party defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated November 30, 1994, as denied their motion for summary judgment dismissing the fourth-párty complaint.
Ordered that the order is reversed insofar as appealed from, *607on the law, with costs, the motion is granted, and the fourth-party complaint is dismissed.
The plaintiff was injured when she fell in a hole in the sidewalk adjacent to property owned by the fourth-party defendants. There is no evidence that the fourth-party defendants made special use of the sidewalk or that they caused or created the defective condition. Consequently, the Supreme Court erred in denying their motion for summary judgment (see, Gaboff v City of New York, 197 AD2d 560). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.